Citation Nr: 1452292	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from March 1970 to February 1972; the Veteran had service in the Republic of Vietnam from July 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed that decision.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

The issue of service connection for a liver disorder, to include porphyria cutanea tarda (PCT), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

First, the Board notes no VA examination of his feet has been performed.  The Board finds that a remand of that claim is necessary in order for such to be obtained, as the AOJ did specifically note that there was at least evidence of a removal of a ganglion cyst of the right foot in the treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the skin disorder claim, the Veteran underwent a VA skin examination in October 2009; however, the examiner negatively opined that the diagnosis of photodamaged skin was related to military service on the basis of sun exposure therein.  The examiner did not discuss the Veteran's diagnoses of squamous cell carcinoma or actinic keratoses in that opinion, nor did the examiner discuss the Veteran's conceded herbicide exposure as a result of his Vietnam service, see 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

Likewise, regarding the lumbar and cervical spine claims, the Veteran underwent VA examinations of his lumbar spine, cervical spine, and skin disorders in October 2009.  The examiner opined that it would be mere speculation as to whether the Veteran's lumbar and cervical spine disorders were related to his fall from a post in service, even though the examiner noted that VA was conceding that fall occurred due to the Veteran's combat service.  

Therefore, a remand of the lumbar spine, cervical spine, and skin claims is necessary in order to obtain adequate opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his lumbar spine, cervical spine, bilateral feet, and skin disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


2.  Schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician in order to determine whether his claimed lumbar spine, cervical spine, and bilateral feet disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

(a)  Lumbar Spine: The examiner should specifically state the lumbar spine disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether any lumbar spine disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to active service, to include the fall from a post while fixing communication lines during his Vietnam combat service.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(b)  Cervical Spine: The examiner should specifically state the cervical spine disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether any cervical spine disorders found more likely, less likely, or at least as likely as not began in or are otherwise related to active service, to include the fall from a post while fixing communication lines during his Vietnam combat service.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(c) Bilateral Feet: The examiner should specifically identify any bilateral foot disorders found, to include any arthritic conditions thereof.  

The examiner should then opine whether any bilateral foot disorders found more likely, less likely, or at least as likely as not began in or are otherwise related to active service, to include the fall from a post while fixing communication lines during his Vietnam combat service.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

The examiner is to take as conclusive fact that the Veteran's claimed fall from a communications post in the Republic of Vietnam occurred even though such is not documented through treatment or complaint in the Veteran's service treatment records.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any skin disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify each skin disability found to be present.  The examiner should address the notations of squamous cell carcinoma and actinic keratoses in the private treatment records in the claims file.

For each identified skin disorder found, the examiner should opine as to whether such disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any sun exposure and/or herbicide exposure therein.  

The examiner must find as conclusive fact that the Veteran had sun exposure and is also presumed exposed to herbicides as a result of his service in the Republic of Vietnam.

The examiner should also specifically address the noted treatment in service for chemical burns of the right hand and determine whether any such residuals of those burns, to include scarring, currently exist.  

The examiner should additionally address the rash noted behind the Veteran's right ear during service, as well as the treatment for boils during service.  

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, cervical spine, bilateral feet, and skin disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



